- provide by MZ Technologies SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month ofOctober 2011 Commission File Number 1-34129 CENTRAIS ELÉTRICAS BRASILEIRAS S.A. - ELETROBRÁS (Exact name of registrant as specified in its charter) BRAZILIAN ELECTRIC POWER COMPANY (Translation of Registrant's name into English) Avenida Presidente Vargas, 409 - 13th floor, Edifício Herm. Stoltz - Centro, CEP 20071-003, Rio de Janeiro, RJ, Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX MARKET ANNOUNCEMENT We hereby inform our shareholders and the market in general that the new local Operations directors of the Eletrobras’ System distribution companies were appointed on October 25, 2011, as follows: Eletrobras Distribuição Acre: Celso Santos Matheus Eletrobras Distribuição Alagoas: Cícero Vladimir de Abreu Cavalcanti Eletrobras Distribuição Piauí: Marcelino da Cunha Machado Neto Eletrobras Distribuição Rondônia: Luiz Marcel Reis de Carvalho Eletrobras Distribuição Roraima: Rodrigo Moreira Eletrobras Amazonas Energia: Radyr Gomes de Oliveira - director of Generation and Operation for the state Tarcísio Estefano Rosa – director of Generation, Transmission and Operation in the Manaus region These appointments represent a new cycle for the distribution companies of Eletrobras, with the implementation of new management model, inserted in the process of management by policy. This model, which should be implemented at the distribution companies by 2012, is based on the benchmark policy, which consists of the routine management of employees, close monitoring where the results will be obtained by performance indicators. By the end of the year, the Quality Management System of distribution companies should come into operation, which will monitor, systematically in an integrated manner, the advance of the planned actions. Rio de Janeiro, October 27, 2011 Armando Casado de Araujo CFO and Investor Relation Director SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:October 27, 2011 CENTRAIS ELÉTRICAS BRASILEIRAS S.A. - ELETROBRÁS By: /
